Citation Nr: 1340689	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-14 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a scheduled Board video conference hearing on November 5, 2013.  On November 13, 2013, within 15 days of the scheduled hearing, the Board received a motion from the Veteran to reschedule the hearing.  In the letter the Veteran adequately explained why he was unable to appear and why a timely request for postponement could not be submitted.  The Veteran reported that he is currently incarcerated and he should be released April 15, 2014.  He requested that he be provided a new hearing after his release date.  

The Board finds that good cause has been presented and grants the motion for a new hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board before a Veterans Law Judge via videoconference from the RO in accordance with 38 C.F.R. § 20.704.  This hearing may also be conducted in person, if the Veteran so chooses.  38 C.F.R. § 20.700(e).  The hearing must be scheduled subsequent to April 15, 2014.  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


